DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement filed 10/1/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, copies of items #35 – #37 of foreign patent documents are missing.  Please see the attached annotated IDS. 
The information disclosure statement filed 10/1/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, copies of items #41 – #50 of non-patent literature documents are missing.  Please see the attached annotated IDS. 
The information disclosure statement filed 10/1/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  In particular, copies of items #1 – #2 of non-patent literature documents are missing.  Please see the attached annotated IDS. 

Claim Objections
Claim 3, 11, and 19 are objected to because of the following informalities:  
Claim 3 recites: “further including program instructions that prompt the service center to participate in a voice and data interaction with an artificial intelligence system conducting an automated support protocol”.  Applicant is advised to provide the support of this feature in the specification.  How does the concierge device prompt the service center? 
Claim 11 is objected for the similar reasons.
Claim 19 recites: “The method of claim 18, further including program instructions that prompt the service center to participate in a voice and data interaction with an artificial intelligence system conducting an automated support protocol.” How could a method including program instructions?  How does the concierge device prompt the service center?  Applicant is advised to correct the claim language. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 – 6, 10 – 14, 18 – 22, are rejected under 35 U.S.C. 103 as being unpatentable over Ebrom et al. US 2008/0108388 (hereinafter Ebrom) in view of Sherman et al. US 2009/0083000 (hereinafter Sherman).

Regarding claim 2, Ebrom teaches: a concierge device including at least one processor and memory holding computer instructions that, when executed on one or more processors of the concierge device, cause performance of a method of supporting a device (Fig. 25, [0123] - - the cellular phone is a concierge device), the method including:
responsive to a user action directed to the concierge device, selecting a particular device to support (Fig. 25, [0123] - - the cellular phone communicates with the appliance via Bluetooth; thus the user action that pairs the cellular phone with the appliance is a user action directed to the concierge device that selecting a device to support; the appliance is a device to support);
connecting to and retrieving data from the selected device via a first two-way non-audio data channel (Fig. 25, [0123] - - the cellular phone communicates with the appliance via Bluetooth; the Bluetooth is a first two-way non-audio data channel);
responsive to a user action requesting an interactive support session, determining a service center with which to initiate the interactive support session and initiating or scheduling the interactive support session ([0124] - - “remote diagnostics and service”, the user action that causes the cellular phone downloads diagnostic tests is interpreted as a user action requesting an interactive support session);
connecting the concierge device in the interactive support session with the service center, wherein the service center initiates support of the particular device in the interactive support session, conducted using a two-way audio channel with the concierge device and a second two-way non-audio data channel ([0124] - - “interactive audio” is a two-way audio channel; “remote diagnostics and service” is a second two-way non-audio data channel);
conducting the interactive support session with the determined service center regarding the particular device, using the concierge device to capture a user's voice and to reproduce audio for the user to hear via the two-way audio channel ([0124] - - interactive audio; the cellular phone receives user’s voice commands; the cellular phone play the appropriate audio file); and
during the interactive support session, the determined service center requesting diagnostic information about the particular device and receiving responses including the diagnostic information requested via the second two-way non-audio data channel([0124] - - the cellular phone downloads diagnostic tests from the internet and then upload testing results to the internet).

But Ebrom does not explicitly teach: 
including caching identifier information from which the service center can uniquely identify the particular device;
transmitting the identifier information;

However, Sherman teaches:
including caching identifier information from which the service center can uniquely identify the particular device ([0033] - - the CC collects appliance serial number and model number from the host appliance);
transmitting the identifier information ([0029], [0030] - - CC transmits the service report via an SMS or MMS message; the service report includes the identifier information – serial number, model number);

Ebrom and Sherman are analogous art because they are from the same field of endeavor.  They all relate to providing customer service.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above concierge device, as taught by Ebrom, and incorporating caching identifier information of appliance, as taught by Sherman.  

One of ordinary skill in the art would have been motivated to do this modification in order to providing automated methods for reporting malfunctions, as suggested by Sherman ([0006]).

Claim 10 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Claim 18 is substantially similar to claim 1 and is rejected for the same reasons and rationale as above.

Regarding claim 3, the combination of Ebrom and Sherman teaches all the limitations of the base claims as outlined above. 

Ebrom further teaches: prompt the service center to participate in a voice and data interaction with an artificial intelligence system conducting an automated support protocol, the interaction including the concierge device, the consumer device and the service center ([0105] - - “The automated service system analyzes the diagnostic data and determines an appropriate response.“; the automated service system is an artificial intelligence system conducting an automated support protocol; Fig. 25, [0124] - - the audio file is an automated “remote diagnostics and service” and “interactive audio” is interaction, the interaction including the cellular phone, the appliance and the service center on the internet).

Claim 11 is substantially similar to claim 3 and is rejected for the same reasons and rationale as above.

Claim 19 is substantially similar to claim 3 and is rejected for the same reasons and rationale as above.

Regarding claim 4, the combination of Ebrom and Sherman teaches all the limitations of the base claims as outlined above. 

Ebrom further teaches: receiving from a user interface of the concierge device a user selection of the particular device to be supported from a plurality of devices. (Fig. 19, [0112], [0113] - - the appliance monitor is a portable device which communicates with a plurality of devices).

Claim 12 is substantially similar to claim 4 and is rejected for the same reasons and rationale as above.

Claim 20 is substantially similar to claim 4 and is rejected for the same reasons and rationale as above.

Regarding claim 5, the combination of Ebrom and Sherman teaches all the limitations of the base claims as outlined above. 

Ebrom further teaches: the program instructions run on hardware of the concierge device that is physically incorporated in the consumer device (Fig. 18, [0113] - - the appliance monitor is integrated into the microwave oven).

Claim 13 is substantially similar to claim 5 and is rejected for the same reasons and rationale as above.

Claim 21 is substantially similar to claim 5 and is rejected for the same reasons and rationale as above.

Regarding claim 6, the combination of Ebrom and Sherman teaches all the limitations of the base claims as outlined above. 

Ebrom further teaches: sending control commands to the particular device. ([0124] - - for voice control, the cellular phone receives user voice command and transmit the command via Bluetooth to the appliance).

Claim 14 is substantially similar to claim 6 and is rejected for the same reasons and rationale as above.

Claim 22 is substantially similar to claim 6 and is rejected for the same reasons and rationale as above.

Claims 7 – 9, 15 – 17, 23 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ebrom et al. US 2008/0108388 (hereinafter Ebrom) in view of Sherman et al. US 2009/0083000 (hereinafter Sherman) and further in view of Jaiswal et al. U.S. Pub. No. 2008/0312925 (hereinafter Jaiswal).

Regarding claim 7, the combination of Ebrom and Sherman teaches all the limitations of the base claims as outlined above. 

But the combination of Ebrom and Sherman does not explicitly teach: prompt the service center to determine positively to engage an automated support protocol based on the particular device to be supported and the user.

However, Jaiswal teaches: prompt the service center to determine positively to engage an automated support protocol based on the particular device to be supported and the user (Fig. 3, #324, [0018]-[0020] - - a general (non-priority) caller is routed to IVR module, IVR module runs an automated support protocol).

Ebrom, Sherman and Jaiswal are analogous art because they are from the same field of endeavor.  They all relate to customer service.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above media, as taught by the combination of Ebrom and Sherman, and incorporating bypassing IVR, as taught by Jaiswal.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve better service favored customers, as suggested by Jaiswal ([0013]).

Claim 15 is substantially similar to claim 7 and is rejected for the same reasons and rationale as above.

Claim 23 is substantially similar to claim 7 and is rejected for the same reasons and rationale as above.

Regarding claim 8, the combination of Ebrom and Sherman teaches all the limitations of the base claims as outlined above. 

But the combination of Ebrom and Sherman does not explicitly teach: cause the service center to determine to bypass an interactive voice recognition system based on the determination of the consumer device

However, Jaiswal teaches: cause the service center to determine to bypass an interactive voice recognition system based on the determination of the consumer device (Fig. 3, #324, [0018], [0013] - - a priority caller bypassing IVR and proceeding directly to priority call center which is staffed with customer service representatives).

Ebrom, Sherman and Jaiswal are analogous art because they are from the same field of endeavor.  They all relate to customer service.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above media, as taught by the combination of Ebrom and Sherman, and incorporating bypassing IVR, as taught by Jaiswal.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve better service favored customers, as suggested by Jaiswal ([0013]).

Claim 16 is substantially similar to claim 8 and is rejected for the same reasons and rationale as above.

Claim 24 is substantially similar to claim 8 and is rejected for the same reasons and rationale as above.

Regarding claim 9, the combination of Ebrom and Sherman teaches all the limitations of the base claims as outlined above. 

But the combination of Ebrom and Sherman does not explicitly teach: prompt the service center to bypass an interactive voice recognition system and to engage the user with a live person based on the determination of the particular device.

However, Jaiswal teaches: prompt the service center to bypass an interactive voice recognition system and to engage the user with a live person based on the determination of the particular device (Fig. 3, #324, [0018], [0013] - - a priority caller bypassing IVR and proceeding directly to priority call center which is staffed with customer service representatives).

Ebrom, Sherman and Jaiswal are analogous art because they are from the same field of endeavor.  They all relate to customer service.

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above media, as taught by the combination of Ebrom and Sherman, and incorporating bypassing IVR, as taught by Jaiswal.  

One of ordinary skill in the art would have been motivated to do this modification in order to improve better service favored customers, as suggested by Jaiswal ([0013]).

Claim 17 is substantially similar to claim 9 and is rejected for the same reasons and rationale as above.

Claim 25 is substantially similar to claim 9 and is rejected for the same reasons and rationale as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUHUI R PAN whose telephone number is (571)272-9872. The examiner can normally be reached Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUHUI R PAN/Primary Examiner, Art Unit 2116